Citation Nr: 1439871	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  12-24 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for right knee degenerative changes.


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel











INTRODUCTION

The Veteran served on active duty from September 1988 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  In this case, however, the Veteran has not reported that he cannot work due to his service-connected disability.  Therefore, a TDIU claim is not raised by the record. 

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not include any documents.    


FINDING OF FACT

Right knee degenerative changes is manifest by X-ray changes, and pain on motion of extension to zero degrees and flexion better than 60 degrees. 

CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for right knee degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5260 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a)  as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by a letter dated in January 2010.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

The Veteran was afforded a VA examination in February 2010.  While the Veteran in September 2012 questioned the adequacy of the VA examination as it did not include an MRI, the Board finds that the examination is fully adequate as it was conducted by a medical professional who solicited symptomatology from the Veteran, conducted a thorough examination to include range of motion studies and X-ray findings.  Further, the Veteran has not reported that his knee condition has worsened since his last examination nor does the evidence show that the knee disability underwent a material change to require a re-examination under 38 C.F.R. § 3.327.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here the disability has not significantly changed during the appeal period and a uniform evaluation is warranted.  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

During the current appeal period, the Veteran's service-connected right knee disability has been rated under Diagnostic Codes 5003-5260.  38 C.F.R. § 4.71a.  In evaluating the Veteran's current level of disability, the Board will consider all applicable Diagnostic Codes.  

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When there is no limitation of motion of the specific joint that involves degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (zero percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent, but no higher, for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When there is limitation of motion of the specific joint that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint involved.  38 C.F.R. 
§ 4.71a. 

Diagnostic Codes 5260 and 5261 are used to rate limitation of flexion and of extension of the knee.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5260, limitation of flexion of the knee to 30 degrees warrants a 20 percent rating.  Limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, limitation of extension of the knee to 15 degrees warrants a 20 percent rating.  Limitation of extension of the knee to 20 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5259, a 10 percent rating is warranted for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.  

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  38 C.F.R. § 4.71a.

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  

The VA General Counsel also has held if the criteria for a compensable rating under Diagnostic Codes 5260 and 5261 are met, separate ratings can be assigned.  38 C.F.R. § 4.71a; VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990 (2004).

Analysis

The Veteran is currently evaluated as having a 10 percent disability rating for his right knee degenerative changes based upon Diagnostic Codes 5003-5260.  38 C.F.R. § 4.71a.  The 10 percent evaluation contemplates pain on motion.  38 C.F.R. § 4.59.  

By way of history, the Veteran was first granted service-connection for right knee degenerative changes in a June 1996 rating decision that assigned a 10 percent disability rating.  In June 1998 the Veteran underwent surgery on his right knee to repair a bucket handle tear of the medial meniscus with chronic anterior cruciate ligament insufficiency.  The Veteran's doctor performed a meniscectomy and drained the knee free of fluid.  Subsequently, in December 2009, the Veteran filed a claim for an increased rating for right knee degenerative changes based upon continued pain and an increase in the loss of movement.  

The Veteran was afforded a VA examination in February 2010.  In reporting the Veteran's medical history, the examiner indicated that the Veteran sometimes wore a knee brace when the right knee felt unstable.  He experienced pain in his knee.  The examiner noted a negative medical history with respect to the following joint symptoms:  deformity; giving way; stiffness; weakness; incoordination; decreased speed of joint motion; episodes of dislocation or subluxation; locking episodes; effusions; inflammation; and, flare-ups.  The examiner noted a positive history for instability and pain.  Further, the examiner indicated that there were no symptoms of constitutional arthritis or incapacitating episodes of arthritis and there was no functional limitation to walking; however, after walking, the Veteran's right knee ached.  

During the examination, the examiner reported that the Veteran had clicking or snapping in his right knee.  Physical findings show gait was normal, there was no evidence of abnormal weight bearing, loss of bone or inflammatory arthritis.  There was objective evidence of pain with active motion on the right side.  The examiner reported flexion from zero to 140 degrees and normal extension to zero degrees.  There was no objective evidence of pain following repetitive motion and additional limitations after three repetitions of range of motion.  There was no ankylosis or inflammatory arthritis.  The examiner performed an X-ray of the right knee, which showed joint space narrowing and scalloping of the medial compartment; no joint effusion; osteophytic spurring of the patella; and, degenerative changes of the medial compartment with joint space narrowing.  The examiner also noted that there were no abnormalities of the patellar or meniscus, and there was no instability in the right knee.  The examiner indicated that the Veteran's right knee disability did not have a significant effect on his usual occupation.
	
In applying the aforementioned evidence to the facts of the case, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for his right knee disability.

Diagnostic Code 5003 provides a rating of 20 percent for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  A higher evaluation of 20 percent is not warranted under this Diagnostic Code in the instant case, as the only joint involved is the right knee joint.  

The AOJ assigned a 10 percent evaluation based upon Diagnostic Codes 5003-5260.  The current evaluation is also consistent with limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees.  See DeLuca, 8 Vet. App. 202, Mitchell 25 Vet. App. 32.  Separate evaluations may be assigned for compensable limitation of extension, instability or subluxation.  The Veteran at most had painful motion with flexion limited to 140 degrees.  The criteria for a 20 percent rating is flexion limited to 30 degrees Diagnostic Codes 5260.  Thus, the findings pertaining to limitation of flexion in the instant case do not more nearly approximate or equate to flexion limited to 30 degrees, to include consideration of any additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Thus the Veteran is not entitled to a higher rating under Diagnostic Code 5260.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.

The Veteran had painful motion with extension at zero degrees.  As there is no showing of a compensable degree of disability as to extension in the right knee, a separate rating for right knee extension pursuant to VAOPGCPREC 9-2004 is not warranted.

Additionally, the Veteran is not entitled to a separate disability rating under Diagnostic Code 5257 because the Veteran's right knee disability has not demonstrated recurrent subluxation or lateral instability.  On examination, the VA examiner reported that the Veteran's right knee was stable, determined that there was no evidence of instability, and the Veteran denied having a history of episodes of dislocation or subluxation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The remainder of the Diagnostic Codes pertaining to the knee and leg do not warrant a higher disability rating for the Veteran's right knee.  Taking the remaining codes in numerical order, Diagnostic Code 5256 is not applicable because the VA examiner found that there was no ankylosis of the Veteran's knee.  Diagnostic Code 5258 provides a 20 percent rating where there is cartilage, semilunar, dislocated, with frequent episodes of "locking" pain and effusion into the joint.  Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  Neither code is applicable as the objective findings show that there were no patellar or meniscus abnormalities.  The Board is aware that the Veteran has submitted evidence dated in 1998, reflecting ligament instability and a tear of the medial meniscus.  However, such evidence predates the claim by more than one year and does not provide a basis for evaluation since such manifestations improved post operatively.

Finally, the Board observes that the Veteran has a scar associated with his service-connected right knee disability.  Specifically, at the VA examination, the surgical scar was well-healed and measured 2 centimeters in length by 2 millimeters in width to medial, superior right knee with hypopigmentation with no functional impairment.  The Board finds that there is no basis for a separate rating for the scar as it was not painful, unstable, or greater than 9 square centimeters.  See 38 C.F.R. § 4.118 (prior to and after October 23, 2008 and January 20, 2012).

The Board also considered the Veteran's statements that describe right knee pain and discomfort.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  In this case, however, the Board finds the objective medical findings by a skilled professional are more persuasive which, as discussed above do not support a higher rating or any more separate ratings.  In essence, the lay evidence, while accepted as credible, does not provide a basis for a higher evaluation or any additional separate ratings.

As the criteria for a rating higher than 10 percent for the service-connected right knee degenerative changes have not been demonstrated during the appeal period, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


Extraschedular Consideration

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for a rating.

While the Board notes that on VA examination in February 2010 the Veteran stated that he was trying to change jobs due to right knee pain when squatting and kneeling at work, the threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology pertaining to his service-connected right knee degenerative changes.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder during the appeal period, manifested by painful motion.  The rating schedule fully contemplates symptomatology and treatment associated with the right knee degenerative changes.  

Significantly, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.   

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, in this case there are no additional symptoms that have not been attributed to the Veteran's service-connected right knee degenerative changes.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  

Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 


ORDER

A rating higher than 10 percent for right knee degenerative changes is denied.




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


